Case 1:18-cv-00427-JJM-LDA Document 42 Filed 07/15/19 Page 1 of 6 PageID #: 1103




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF RHODE ISLAND

    CITIBANK, N.A AS TRUSTEE FOR AMERICAN HOME
    MORTGAGE ASSETS
    TRUST 2006-3, MORTGAGE BACKED PASS-THROUGH
    CERTIFICATES SERIES 2006-3

                 VS                       C.A. NO:1:18-cv-427-JJM

    KATHERINE L. CAITO
    INTERNAL REVENUE SERVICE

     DEFENDANT’S STATEMENT OF DISPUTED FACTS IN SUPPORT
     OF ITS OPPOSITION TO MOTION FOR SUMMARY JUDGMENT


          Defendant, by her attorney, pursuant to DRI LR56(a) submits the

    following Statement of Disputed facts in support of her Objection to

    Plaintiff’s Motion for Summary Judgment

          1.     Defendant did execute the note referenced in number 1.

    However she disputes that the note has been authenticated as Sony Prudent,

    who is not the custodian of the mortgage note, in the affidavit for Summary

    Judgment could not authenticate the promissory note.

          2.     There is no dispute that the mortgage was granted whereby the

    title to the property was granted to the original mortgagee with mortgage

    covenants.
Case 1:18-cv-00427-JJM-LDA Document 42 Filed 07/15/19 Page 2 of 6 PageID #: 1104




          3.     Number 3 is disputed because the terms of the mortgage was

    modified by the Mortgage Modification Agreement, Def’s Motion to Strike

    and Affidavit Ex. A-4.

          4.     Number 4 is disputed because the assignment did not purport to

    convey the mortgage to Citibank as Trustee without a reference to the trust.

    The named Trust did not exist under the name of Citibank as Trustee for

    American Home Mortgage Assets Trust 2006-3. See Defendant’s

    Memorandum in Opposition to Motion for Summary Judgment Exs. 11-15.

          5.     Number 5 is disputed because the assignment did not purport to

    convey the mortgage to Citibank as Trustee without a reference to the trust.

    The named Trust did not exist under the name of Citibank as Trustee for

    American Home Mortgage Assets Trust 2006-3. See Defendant’s

    Memorandum in Opposition to Motion for Summary Judgment Exs. 11-15.

          6.     Number 6 is disputed. When the servicing of the mortgage loan

    was transferred to Ocwen Loan Servicing, LLC. Homeward Residential, Inc.

    provided notice to the Defendant of the transfer pursuant to Exhibit A-1.

    This notice indicated that the amount due on the loan was $0.00. Plaintiff

    has not provided any Homeward Residential, Inc. records or documents

    which indicate the date of the alleged default and the amount of the alleged
Case 1:18-cv-00427-JJM-LDA Document 42 Filed 07/15/19 Page 3 of 6 PageID #: 1105




    default. No specification was made as to the amount of the required

    monthly payment.

          7.     There is no dispute that two Federal Court actions were filed in

    2013. The first was dismissed for failure to serve the Defendants. The

    second case was dismissed with several other cases pursuant to FRCP

    12(b)(6) on the grounds that the challenge of the Defendant to the

    assignment could not be undertaken because the failure to comply with the

    pooling and servicing agreement of a trust would be considered a voidable

    assignment which could be corrected. The settlement agreement did not

    specify that Citibank was trustee for American Home Mortgage Assets Trust

    2006-3. Citibank did not sign this agreement.

          8.     There is no dispute that Paragraph 22 states this language.

          9.     This is disputed. See Affidavit of Katherine Caito and Exhibit

    A-4 which indicates that this letter was not a default letter, pursuant to the

    terms of the mortgage. Ocwen did not indicate in this letter that it was acting

    on behalf of Citibank as Trustee for American Home Mortgage Assets Trust

    2006-3 or for any other trust. The named trust does not exist. See Pl. Exh.

    11-15.

          10.    This is disputed as this letter was not a default letter which

    complied with the terms of the mortgage. See Affidavit of Katherine Caito
Case 1:18-cv-00427-JJM-LDA Document 42 Filed 07/15/19 Page 4 of 6 PageID #: 1106




    and Exhibit A-4 which indicates that this letter was not a default letter,

    pursuant to the terms of the mortgage. Ocwen did not indicate in this letter

    that it was acting on behalf of Citibank as Trustee for American Home

    Mortgage Assets Trust 2006-3 or for any other trust. The named trust does

    not exist. See Pl. Exh. 11-15. the amount of arrearage was not $2,201,915.26

    as the Mortgage Modification Agreement was not complied with in

    calculating the amount due under the note and the mortgage.

          11.    This is disputed as this letter was not a default letter which

    complied with the terms of the mortgage. See Affidavit of Katherine Caito

    and Exhibit A-4 which indicates that this letter was not a default letter,

    pursuant to the terms of the mortgage. Ocwen did not indicate in this letter

    that it was acting on behalf of Citibank as Trustee for American Home

    Mortgage Assets Trust 2006-3 or for any other trust. The named trust does

    not exist. See Pl. Exh. 11-15. the amount of arrearage was not $2,201,915.26

    as the Mortgage Modification Agreement was not complied with in

    calculating the amount due under the note and the mortgage.

          12.    This is disputed as this letter was not a default letter which

    complied with the terms of the mortgage. See Affidavit of Katherine Caito

    and Exhibit A-4 which indicates that this letter was not a default letter,

    pursuant to the terms of the mortgage. Ocwen did not indicate in this letter
Case 1:18-cv-00427-JJM-LDA Document 42 Filed 07/15/19 Page 5 of 6 PageID #: 1107




    that it was acting on behalf of Citibank as Trustee for American Home

    Mortgage Assets Trust 2006-3 or for any other trust. The named trust does

    not exist. See Pl. Exh. 11-15. the amount of arrearage was not $2,201,915.26

    as the Mortgage Modification Agreement was not complied with in

    calculating the amount due under the note and the mortgage. The amount

    due is not $4,622,474.40 in principal, $1,350,968.95 and Escrow payments

    on the Note and the Mortgage. Nothing is owed under the mortgage. All

    obligations derive from the Note. However this amount is completely

    miscalculated and the affiant had not verified information regarding the

    records of the prior loan servicer.
Case 1:18-cv-00427-JJM-LDA Document 42 Filed 07/15/19 Page 6 of 6 PageID #: 1108




                                    KATHERINE L. CAITO

                                    By her Attorney


    July 15, 2019
                                    /s/ John B. Ennis
                                    John B. Ennis, Esq. #2135
                                    1200 Reservoir Avenue
                                    Cranston, RI 02920
                                    401-943-9230
                                    Jbelaw75@gmail.com



                                 CERTIFICATION

          I hereby certify that I emailed a copy of the above Statement of
    Disputed Facts to the following electronically on this 15th day of July, 2019:


    Samuel Bodurtha
    Ethan Z. Tieger


                                                 /s/ John B. Ennis
